UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
McKINLEY MILLER, III,

                        Plaintiff,
                                              MEMORANDUM AND ORDER
          -against-                           18-CV-6500(JS)(GRB)

NASSAU HEALTH CARE CORPORATION,
NASSAU COUNTY CORRECTIONAL CENTER,
CORRECTIONAL HEALTH SERVICES,
MRS. DONNA HENIG, and MRS. JANUZ,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      McKinley Miller, III, pro se
                    18002720
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, New York 11554

For Defendants:         No appearances.

SEYBERT, District Judge:

          On November 13, 2018, incarcerated pro se plaintiff

McKinley Miller, III (“Plaintiff”) filed a Complaint in this Court

pursuant to 42 U.S.C. § 1983 (“Section 1983”) against the Nassau

Health Care Corporation (“NHCC”), the Nassau County Correctional

Center (the “Jail”), Correctional Health Services (“CHS”), Donna

Henig,   M.D.   (“Dr.     Henig”)    and   nurse   Januz   (“Januz”   and

collectively, “Defendants”).         Plaintiff did not pay the filing

fee, nor did he file an application to proceed in forma pauperis

with the Complaint.      Accordingly, by Notice of Deficiency dated

November 14, 2018, (see Docket Entry 2), Plaintiff was instructed
to either remit the Court’s filing fee or to complete and return

the enclosed application to proceed in forma pauperis and Prisoner

Litigation Authorization form (“PLRA”) within fourteen (14) days.

On November 19, 2018, Plaintiff timely filed an application to

proceed in forma pauperis and PLRA.           (See IFP Mot., Docket Entry

6.)    Upon review of the declaration in support of the application

to proceed in forma pauperis, the Court finds that Plaintiff is

qualified to commence this action without prepayment of the filing

fee.    See 28 U.S.C. § 1915(a)(1).       Therefore, Plaintiff’s request

to proceed in forma pauperis is GRANTED.          However, for the reasons

that follow, the Complaint is sua sponte DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b).

                                  BACKGROUND1

            Plaintiff’s brief handwritten Complaint is submitted on

the    Court’s   Section   1983   complaint     form.   In   its   entirety,

Plaintiff alleges:2

       Upon arrival at facility on May 2, 2018, the medical
       unit contacted the pharmacy and my physician: Mr. Alfred
       Faust, M.D. [address and phone number omitted] to
       request the kind of medication that I am on which Dr.

1All material allegations in the Complaint are presumed to be
true for the purpose of this Order, see, e.g., Rogers v. City of
Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a
pro se complaint for sua sponte dismissal, a court is required
to accept the material allegations in the complaint as true).

2Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.



                                      2
       Faust and pharmacy confirm all medications do to the 3
       surgerys I’ve had on my back and need on my neck, I have
       a serious case of degenerative loss of disc ‘stenosis’-
       -diabetic neuropathy as well as sciatica nerve pain
       which requires “Oxycodone 30 mg tablet Q6H MDD 4,” four
       times a day, sometimes more do to severe pain throughout
       body, but they have been refusing me this medication
       from day 1 one but gives it to selective Caucasian all
       the time while I’m in dire pain and wake up crying all
       the time. All they say is deal with it b/c they are not
       giving it to me.

(Compl. ¶ II.)     In the space on the form Complaint that calls for

a description of any claimed injuries, Plaintiff alleges:

       Some form of medication is being received but not the
       appropriate one that help mask the pain that my body
       reacts to throughout the day that my Dr. prescribes for
       me that helps a lot at lease I can bare the pain a bit
       better, I am dieing in here without the propper
       medication and medical assistance. I am disabled and
       use a walker, back [indecipherable] not back brace that
       is needed as well as leg brace’es that is needed not
       sleeves, also need cane.

Compl. ¶ II.A.)          As a result of the foregoing, Plaintiff brings

deliberate indifference claims pursuant to Section 1983 for which

he seeks to recover a monetary award in the sum of $1 million as

well   as   an   order   directing   Defendants   to   provide   him   with

“Oxycodone 30 mg tablets Q6H HDD4” as allegedly prescribed for him

by Dr. Faust.     (Compl. ¶ III.)

                                DISCUSSION

I. In Forma Pauperis Application

            Upon review of Plaintiff’s declaration in support of the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment



                                     3
of the filing fees.          See 28 U.S.C. § 1915(a)(1).              Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

II. Application of 28 U.S.C. § 1915

              Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.   §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.         See id. § 1915A(b).

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).     However,      a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                  “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”            Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citation

omitted).      The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”                  Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.



                                       4
2011).     While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III. Section 1983

            Section 1983 provides that

     [e]very person who, under color of any statute,
     ordinance, regulation, custom, or usage, of any State .
     . . subjects, or causes to be subjected, any citizen of
     the United States . . . to the deprivation of any rights,
     privileges, or immunities secured by the Constitution
     and laws, shall be liable to the party injured.

42 U.S.C. § 1983.    To state a claim under Section 1983, a plaintiff

must “allege that (1) the challenged conduct was attributable at

least in part to a person acting under color of state law and (2)

the conduct deprived the plaintiff of a right guaranteed under the

Constitution of the United States.”      Rae v. Cty. of Suffolk, No.

07–CV–2138, 2010 WL 768720, at *4 (E.D.N.Y. Mar. 5, 2010) (quoting

Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).

     A.     Claims Against Dr. Henig and Januz

            In order to state a claim for relief under Section 1983

against an individual defendant, a plaintiff must allege the

personal     involvement   of   the    defendant   in   the   alleged

constitutional deprivation.     Farid v. Elle, 593 F.3d 233, 249 (2d

Cir. 2010).      The Supreme Court held in Iqbal that “[b]ecause

vicarious liability is inapplicable to . . . [section] 1983 suits,




                                   5
a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the

Constitution.”        556 U.S. at 676, 129 S. Ct. at 1948.         A complaint

based upon a violation under Section 1983 that does not allege the

personal involvement of a defendant fails as a matter of law and

should be dismissed.       Johnson v. Barney, 360 F. App’x 199, 201 (2d

Cir. 2010).

            Here, although Plaintiff names Dr. Henig and Januz as

Defendants in the caption of the Complaint, neither of them are

mentioned in the body of the Complaint.               Wholly absent are any

factual allegations of conduct or inaction attributable to either

Dr. Henig or Januz.            Because the Complaint is devoid of any

allegations sufficient to establish any personal involvement by

Dr. Henig or Januz in the conduct of which Plaintiff complains,

Plaintiff’s Section 1983 claims against Dr. Henig and Januz are

not plausible and are thus DISMISSED WITHOUT PREJUDICE pursuant to

28 U.S.C. §§ 1915(e)(2)(b)(ii); 1915A(b).

      B.    Claims Against the Jail

            It    is    well-established    that   “under    New     York    law,

departments that are merely administrative arms of a municipality

do   not   have   a    legal   identity    separate    and   apart    from   the

municipality and, therefore, cannot sue or be sued.”                  Davis v.

Lynbrook Police Dep’t, 224 F. Supp. 2d 463, 477 (E.D.N.Y. 2002);

see also Hawkins v. Nassau Cty. Corr. Fac., 781 F. Supp. 2d 107,



                                      6
109 at n.1 (E.D.N.Y. 2011) (dismissing claims against Nassau County

Jail because it is an “administrative arm[ ] . . . of the County

of Nassau, and thus lacks the capacity to be sued as a separate

entity”) (internal quotation marks and citations omitted).          Thus,

Plaintiff’s Section 1983 claims against the Jail are not plausible

and are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)

(2)(b)(ii); 1915A(b).

          Given     Plaintiff’s   pro   se   status   and   affording    his

Complaint a liberal construction, the Court has considered whether

Plaintiff has alleged a plausible Section 1983 claim against the

municipality, Nassau County, and finds that he has not for the

reasons that follow.

          1.      Claims as Construed against Nassau County

          It   is   well-established    that   a   municipality   such   as

Nassau County cannot be held liable under § 1983 on a respondeat

superior theory.     See Monell v. Dep’t of Soc. Servs. of N.Y.C.,

436 U.S. 658, 691, 98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978);

Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008).                To

prevail on a Section 1983 claim against a municipality, a plaintiff

must show “that ‘action pursuant to official municipal policy’

caused the alleged constitutional injury.”         Cash v. Cty. of Erie,

654 F.3d 324, 333 (2d Cir. 2011) (quoting Connick v. Thompson, 563

U.S. 51, 60, 131 S. Ct. 1350, 1359, 179 L. Ed. 2d 417 (2011)); see

also Monell, 436 U.S. at 690-91.        “[L]ocal governments . . . may



                                    7
be    sued    for   constitutional         deprivations         visited    pursuant     to

governmental ‘custom’ even though such a custom has not received

formal       approval   through       the    body’s      official       decisionmaking

channels.”          Monell,    436    U.S.       at    690-91    (internal        citation

omitted).

              To establish the existence of a municipal policy or

custom, the plaintiff must allege: (1) the existence of a formal

policy which is officially endorsed by the municipality, see

Connick, 131 S. Ct. at 1359; (2) actions taken or decisions made

by municipal policymaking officials, i.e., officials with final

decisionmaking authority, which caused the alleged violation of

the plaintiff’s civil rights, see Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 126 (2d Cir. 2004); Jeffes v. Barnes, 208

F.3d 49, 57 (2d Cir. 2000); (3) a practice “so persistent and

widespread as to practically have the force of law,” Connick, 131

S. Ct. at 1359; see also Green v. City of N.Y., 465 F.3d 65, 80

(2d   Cir.     2006),   or     that   “was       so   manifest     as     to    imply   the

constructive        acquiescence      of    senior      policy-making          officials,”

Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004)

(internal quotation marks and citations omitted); or (4) that “a

policymaking        official    exhibit[ed]           deliberate    indifference        to

constitutional deprivations caused by subordinates.”                            Cash, 654

F.3d at 334 (internal quotation marks and citations omitted); see

also Okin v. Vill. of Cornwall-on-Hudson Police Dep’t, 577 F.3d



                                             8
415, 439 (2d Cir. 2009) (A municipal custom may be found when

“‘faced with a pattern of misconduct, [the municipality] does

nothing, compelling the conclusion that [it] has acquiesced in or

tacitly authorized its subordinates’ unlawful actions.’”) (quoting

Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (second

alteration in original)).

            Here, even affording the pro se Complaint a liberal

construction, there are no factual allegations from which the Court

could reasonably construe a plausible Section 1983 cause of action

against Nassau County.       Accordingly, even as construed against

Nassau County, the Complaint does not allege a plausible Section

1983 claim.

     C.     Claims against NHCC and CHS

            NHCC is a public benefit corporation created under New

York law.      See N.Y. Pub. Auth. Law §§ 3400–3420; see also Jandres

v. Nassau Cty. Med. Ctr., 12-CV-3132, 2012 WL 3064175, *4 n.2

*E.D.N.Y. July 25, 2012).       CHS is a part of the NHCC.           Public

benefit corporations, such as the NHCC, are municipal entities for

the purpose of Section 1983.      See, e.g., McGrath v. Nassau Health

Care Corp., 217 F. Supp. 2d 319, 330 (E.D.N.Y. 2002) (“Public

benefit corporations are governmental entities for Section 1983’s

purposes.”); Sewell v. N.Y. City Transit Auth., Nos. 90–CV–3734,

91–CV–1274, 1992 WL 202418, at * 2-3 (E.D.N.Y. Feb. 10, 1992) (“The

‘policy   or    custom’   requirement   of   Monell   applies   to   public



                                    9
corporations as well as to municipalities. . . .              Hence, in order

to maintain a cause of action under Section 1983 against [a public

benefit     corporation],      the    plaintiff       must   plead    that      an

impermissible        ‘policy   or    custom’     of   that   public       benefit

corporation denied him his federal rights.”); see also Dangler v.

N.Y. City Off Track Betting Corp., 193 F.3d 130, 142–43 (2d Cir.

1999) (applying Monell to claims against the OTB, a public benefit

corporation).        “Accordingly, to maintain actions brought under

Section 1983 against public benefit corporations, plaintiffs must

show that those corporations maintained a custom or policy that

deprived them of a constitutional right.”              McGrath, 217 F. Supp.

2d at 330.

             Here, as is readily apparent, Plaintiff has not alleged

any “injury to a constitutionally protected right . . . that . .

. was caused by a policy or custom of the [NHCC] or by a[n] [NHCC]

official responsible for establishing final policy.’”                    Hartline

v. Gallo, 546 F.3d 95, 103 (2d Cir. 2008) (internal quotation marks

and citation omitted).          Accordingly, Plaintiff’s Section 1983

claims against the NHCC and CHS are not plausible and are DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2)(b)(ii);

1915A(b).

IV.   Leave to Amend

             Given    the   Second   Circuit’s    guidance   that    a    pro   se

complaint should not be dismissed without leave to amend unless



                                       10
amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.        Because the defect in Plaintiff’s

claim against the Jail is substantive and would not be cured if

afforded an opportunity to amend, leave to amend the Complaint

against the Jail is DENIED.       However, in an abundance of caution,

Plaintiff is GRANTED leave to file an Amended Complaint in order

to allege any valid claims he may have against the municipality,

Nassau County, and/or any other Defendants in accordance with the

guidance set forth above.     Any Amended Complaint shall be clearly

labeled “Amended Complaint”, shall bear the same docket number as

this Order, 18-CV-6500(JS)(GRB), and shall be filed within thirty

(30) days from the date of this Order.          Plaintiff is cautioned

that   an   Amended   Complaint   completely   replaces   the   original.

Therefore, Plaintiff must include any and all claims against any

Defendant(s) he seeks to pursue in the Amended Complaint. If

Plaintiff does not file an Amended Complaint within the time

allowed, judgment shall enter without further notice.

            Plaintiff is further advised that, to state a claim for

deliberate indifference to a serious medical need, a plaintiff

must show both that his medical need was serious and that the

defendants acted with a sufficiently culpable state of mind.

Although Plaintiff did not indicate in the Complaint whether he is

a sentenced prisoner or a pretrial detainee at the time of the



                                    11
incidents    alleged,     any    Amended    Complaint       should   include   such

information because his deliberate indifference claims would arise

under the Fourteenth Amendment due process clause if he is a

pretrial detainee, and the Eighth Amendment if he is a convicted

prisoner.    However, either way, prison officials who act with mere

negligence will not be held liable for constitutional violations

because “any § 1983 claim for a violation of due process requires

proof of a mens rea greater than mere negligence.”                      Darnell v

Pineiro, 849 F.3d 17, 33, 36 (2d Cir. 2017); see also Grimmett v.

Corizon Med. Assocs. of N.Y., 15-CV-7351, 2017 WL 2274485, at *4

(S.D.N.Y. May 24, 2017) (holding that more than negligence is

required to hold a defendant liable for violating either the Eighth

or Fourteenth Amendment) (citing Darnell, 849 F.3d at 36).

            Negligence     that    would    support     a    claim   for    medical

malpractice does not rise to the level of deliberate indifference

and is not cognizable under section 1983; see Salahuddin v. Goord,

467 F.3d 263, 280 (2d Cir. 2006); nor does a difference of opinion

regarding what constitutes an appropriate response and treatment.

Ventura     v.   Sinha,    379    F.   App’x    1,    2–3      (2d   Cir.   2010).

Accordingly, rather than file an Amended Complaint in this Court,

Plaintiff may elect to pursue any valid claims, including medical

malpractice, in state court.






                                       12
                                CONCLUSION

          For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, however the Complaint is

sua sponte DISMISSED WITH PREJUDICE as against the Jail for failure

to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A

(b)(1).   Plaintiff’s Section 1983 claims against the NHCC, CHS,

Dr. Henig, and Januz are not plausible and are DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2)(b)(ii); 1915A(b).

          Plaintiff is GRANTED leave to file an Amended Complaint

in order to allege any valid claims he may have against the

municipality,    Nassau    County,    and/or   any   other    Defendants   in

accordance   with    the   guidance   set   forth    above.     Any   Amended

Complaint shall be clearly labeled “Amended Complaint”, shall bear

the same docket number as this Order, 18-CV-6500(JS)(GRB), and

shall be filed within thirty (30) days from the date of this Order.

Alternatively, rather than file an Amended Complaint in this Court,

Plaintiff may elect to pursue any valid claims, including medical

malpractice, in state court.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.      See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).





                                      13
           The Clerk of the Court is directed to mail a copy of

this Order to the Plaintiff.



                                        SO ORDERED.


                                        /s/ JOANNA SEYBERT______
                                        JOANNA SEYBERT, U.S.D.J.

Dated:   May   16 , 2019
         Central Islip, New York




                                   14
